Citation Nr: 0927657	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II.  

2.  Entitlement to service connection for loss of eyesight, 
bilaterally, to include as secondary to diabetes mellitus 
type II.  

3.  Entitlement to service connection for glaucoma.  

4.  Entitlement to service connection for prostate cancer.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1944 to July 1946, 
and his badges, decorations, and citations include the Combat 
Infantryman's Badge and the Distinguished Unit Badge with Oak 
Leaf Cluster.  

This matter comes to the Board on appeal from a January 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In that 
rating decision, in pertinent part, the RO denied service 
connection for diabetes mellitus type II, loss of bilateral 
eyesight, glaucoma, and prostate cancer.  The Veteran's 
disagreement with the RO's decision led to this appeal.  The 
Veteran requested a Board hearing at the RO, but without 
explanation he failed to report for that hearing, which was 
scheduled for May 2009.  


FINDINGS OF FACT

1.  There is no competent evidence of diabetes mellitus type 
II in service or for many years after service, and there is 
no competent evidence that relates the Veteran's diabetes 
mellitus type II to service.  

2.  There is no competent evidence of loss of bilateral 
eyesight in service or for many years after service, and 
although there is medical evidence that relates the loss of 
eyesight to diabetes mellitus type II, that disability is not 
service-connected; there is no competent evidence that 
relates the Veteran's loss of eyesight to service or any 
service-connected disability.  

3.  There is no competent evidence of glaucoma in service or 
for many years after service, and there is no competent 
evidence that relates the Veteran's glaucoma to service or 
any service-connected disability.  

4.  There is no competent evidence of prostate cancer in 
service or for many years after service, and there is no 
competent evidence that relates the Veteran's prostate cancer 
to service.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus type II is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Service connection for bilateral loss of eyesight, to 
include as secondary to diabetes mellitus type II, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

3.  Service connection for glaucoma is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).  

4.  Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  Veteran status; existence of a disability; 
a connection between the Veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in August 2005, the RO 
explained to the Veteran that to establish entitlement to 
service-connected compensation benefits, the evidence must 
show three things, (1) an injury in service, a disease that 
began in or was made worse in service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The RO explained that medical records or 
medical opinions are required to establish this relationship.  
The RO went on the explain that under certain circumstances 
VA may conclude that certain current disabilities were caused 
by service, even if there is no specific evidence proving 
this in a particular claim.  The RO explained that the cause 
of a disability is presumed for Veterans who have certain 
chronic disease that become evidence with in a specific 
period of time after discharge from service.  

In the August 2005 letter, the RO outlined what evidence VA 
would obtain and what information and evidence the Veteran 
should provide.  The RO specifically requested that the 
Veteran provide any evidence in his possession that pertained 
to his claims and requested that he send any medical reports 
he had.  The RO requested that he identify the dates and 
places of treatment at VA facilities and that he provide 
release authorization for private doctors and/or hospitals 
concerning treatment he had received.  

In view of the foregoing, the Board finds that the Veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until a May 2009 letter, at which time 
the RO certified the appeal to the Board.  Despite the 
untimely notice provided to the Veteran on these latter two 
elements, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the Veteran's service connection 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

As to VA's duty to assist, the Veteran's service treatment 
records are in the claims file, and the RO has obtained VA 
medical records for the Veteran as well as medical records 
from private physicians identified by the Veteran.  He has 
not indicated that he has or knows of additional evidence 
pertaining to his claims.  The Veteran did not report for a 
Board hearing scheduled to be held at the RO in May 2009.  

Assistance to be provided by VA includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the Veteran has a disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
Veteran's active service or a service-connected disability; 
but does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(d).  

In this case, the Veteran has not contended, nor does the 
evidence show, the presence of his claimed disabilities in 
service or for many years thereafter, and he has not 
presented or identified any competent evidence that indicates 
that any of his claimed disabilities is in any way related to 
service or to a service-connected disability.  Regarding this 
latter point the Board notes that there is a low threshold 
for finding that evidence suggestive of a medical nexus is 
present.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this case, in the absence of any evidence other than the 
Veteran's uncorroborated assertions, the Board finds no duty 
to obtain a VA examination or medical opinion under 38 C.F.R. 
§ 3.159.  Id.; see also Wells v. Principi, 326 1381 (Fed. 
Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including diabetes 
mellitus, glaucoma, and malignant tumors, will be presumed if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(b).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2008).  



Background and analysis

In this case, the Veteran's service treatment records include 
no complaint, finding, or diagnosis related to diabetes 
mellitus type II, loss of eyesight, glaucoma, or prostate 
cancer.  At the Veteran's service separation examination in 
July 1946, the examiner noted no abnormalities, and the 
Veteran's visual acuity was 20/20 in each eye.  The earliest 
post-service medical records identified by the Veteran are 
dated starting in February 1991, when the Veteran changed 
doctors and when he first saw Owen Robinson, M.D.  At that 
time, the Veteran gave a history of having been diabetic 
since 1975.  Later records show continuing treatment for 
diabetes mellitus type II.  A pathology report from Doctors 
Urology Group dated in March 2001, reports a diagnosis of 
prostate cancer.  

When the Veteran first sought VA medical care in June 2001, 
he gave a history of glaucoma since 1990 and reported he was 
using eye drops for glaucoma.  He also reported he was taking 
insulin for his diabetes with fairly controlled blood sugar 
readings, and he denied symptoms of hyper/hypoglycemia or 
diabetic neuropathy.  He also reported he was recently 
diagnosed with prostate cancer.  After examination, the 
assessment included diabetes mellitus type II, glaucoma, and 
prostate cancer.  

In a VA ophthalmology consultation note dated in August 2001, 
the impression after examination was diabetes status post 
pan-retinal photocoagulation in both eyes, with mild 
background retinopathy, currently, and glaucoma, bilaterally.  
At the same clinic in January 2003, the visual acuity was 
measured as 20/200 in each eye.  The impression after 
examination was:  primary open angle glaucoma, left greater 
than right; nonproliferative diabetic retinopathy; and 
cataracts, bilaterally.  

In a letter to Dr. Robinson dated in July 2003, Norman 
Zinner, M.D., stated the Veteran was returning for follow-up 
and reminded Dr. Robinson that he was following the Veteran 
for status post radiation therapy, which therapy had been 
done in 2001.  Dr. Zinner noted that the Veteran had become 
legally blind secondary to his diabetes and this was very 
frustrating to him.  In addition, in a letter received at the 
RO in May 2005, a private ophthalmologist, Eduardo Besser, 
M.D., stated he had followed the Veteran for a number of 
years.  He said that on examination in September 2002, the 
Veteran's visual acuity had dropped to 20/200 in the right 
eye and 20/400 in the left eye.  The physician said this 
change in acuity is secondary to diabetic retinopathy.  He 
said the level of vision categorizes the Veteran as legally 
blind.  

Review of the record shows that the Veteran's service-
connected disabilities consist of bilateral hearing loss 
rated as 70 percent disabling and tinnitus rated 
as 10 percent disabling; in addition, he has a total 
disability rating based on individual unemployability due to 
his service-connected disabilities.  

The Veteran has made no specific contentions regarding the 
service connection claims that are before the Board except to 
say that he should be rated for all his claimed conditions 
due to service, and he states his conditions are getting 
worse.  He states that he has to take insulin for his 
diabetes mellitus type two, he is losing his eyesight in both 
eyes, and he also states that his glaucoma due to his 
diabetes is causing him problems.  He also states his 
prostate cancer is not getting any better.  He states that he 
is aware that he can only get 100 percent, but he must look 
out for his wife, just as she is looking out for him.  He 
asserts that his claimed conditions are service connected.  

Although the Veteran contends that his diabetes mellitus type 
two, loss of eyesight, glaucoma, and prostate cancer are 
service connected, service treatment records, as outlined 
above, do not include any mention of a complaint or finding 
concerning any of those disabilities, nor has the Veteran 
referred to any symptoms in service or for years following 
service.  The medical evidence of record shows the Veteran's 
prostate cancer was diagnosed in 2001, which was of course 
many years after service.  By history, the Veteran has 
reported that he was diagnosed with diabetes mellitus in 1975 
and has given a history of glaucoma from 1990, but there is 
no evidence of any kind, other than the Veteran's assertions, 
that indicates an earlier presence of either disability.  
There is medical evidence identifying decreased visual 
acuity, to 20/200 in the right eye and 20/400 in the left eye 
with diagnoses of diabetic retinopathy and glaucoma, but 
there are no medical statements or opinions of record that 
relate the Veteran's diabetes mellitus type II, loss of 
eyesight, glaucoma, or prostate cancer to service or to 
disease or injury of service origin.  

There is only the Veteran's opinion that his current claimed 
disabilities are causally related to service.  The record 
does not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide opinions on these matters.  It is now 
well established that a lay person such as the Veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, his opinion that his current 
diabetes mellitus type II, loss of eyesight, glaucoma, and 
prostate cancer are related to service is therefore entitled 
to no weight of probative value.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

The Board acknowledges that it is the Veteran's primary 
contention that his loss of eyesight is due to his diabetes 
mellitus type II and/or glaucoma and he has said his glaucoma 
is due to his diabetes, which suggests he is apparently 
attempting to make an argument for service connection for 
loss of eyesight and glaucoma on a secondary basis.  As 
outlined above, the record does include medical evidence that 
the Veteran's loss of visual acuity is secondary to diabetic 
retinopathy, but for the reasons outlined above service 
connection cannot be granted for diabetes mellitus type II or 
glaucoma rendering moot the claim for service connection for 
loss of eyesight as secondary to diabetes mellitus type II or 
glaucoma.  Further, the denial of service connection for 
diabetes mellitus type II also renders moot the claim for 
service connection for glaucoma as secondary to diabetes type 
II.  

Based on the foregoing, the Board finds there is no competent 
evidence that any claimed disability was present in service 
or for many years thereafter, and there is no competent 
evidence that relates any claimed disability to service or to 
any service-connected disability.  The preponderance of the 
evidence is clearly against each of the claims, and the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The Board concludes that service connection for 
the Veteran's diabetes mellitus type II, loss of eyesight, 
glaucoma, and prostate cancer is not warranted, and each of 
the claims must be denied.  


ORDER

Service connection for diabetes mellitus type II is denied.  

Service connection for loss of eyesight is denied.  

Service connection for glaucoma is denied.  

Service connection for prostate cancer is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


